Citation Nr: 1755656	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  09-30 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO granted service connection for type II diabetes mellitus and assigned a 20 percent evaluation effective from September 29, 2005.

The Board remanded the case for further development in December 2012, February 2016, and December 2016.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.    

       
FINDING OF FACT

The Veteran's service-connected type II diabetes mellitus requires insulin and a restricted diet, but not regulation of his activities.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent for type II diabetes mellitus have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

In this case, the Veteran's service-connected type II diabetes mellitus is currently assigned a 20 percent evaluation pursuant to 38 C.F.R. § 4.119 , Diagnostic Code 7913.  Under that diagnostic code, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent disability evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is contemplated for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

The Court has held that, in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities." Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)). 

Successive rating criteria, such as Diagnostic Code 7913 for diabetes mellitus, is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component. Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, the diagnostic code for diabetes mellitus (Diagnostic Code 7913) is successive because each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth. Camacho, 21 Vet. App. at 366.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a higher initial evaluation for type II diabetes mellitus.  

The evidence establishes that the Veteran's diabetes mellitus requires insulin and a restricted diet, but not a regulation of his activities.  The treatment records do not show that the Veteran had any medical need to avoid strenuous activity.  Indeed, his medical records indicate that exercise has been recommended. See e.g. July 2014, July 2015, October 2015, September 2015, December 2015 VA treatment records. 

In addition, during a January 2007 VA examination, the Veteran denied having a restriction of activities based on his diabetes mellitus.  Moreover, the March 2013 VA examiner stated that the Veteran does not require regulation of his activities.  Similarly, the November 2016 VA examiner found that he does not require regulation of his activities as part of the medical management of his diabetes mellitus.  

The Board acknowledges the contention of the Veteran's representative that his activities are severely limited by his diabetes mellitus and that, while not regulated by medical advice, he should be rated at 40 percent due to complications.  However, in making that statement, the Veteran's representative has acknowledged that the Veteran's activities have not been restricted by medical providers, and as previously noted, the Court has held that "medical evidence" is required to show that both occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  Moreover, the Veteran is already compensated for other complications associated with his diabetes mellitus and their resulting impairment. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  In this regard, the Board notes that the Veteran is already service-connected and assigned separate disability evaluations for his diabetic nephropathy, peripheral neuropathy of the upper and lower extremities, hypertension, coronary artery disease, and erectile dysfunction.  He has also been granted a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU). 

Based on the foregoing, the Board finds that the Veteran's type II diabetes mellitus has required insulin and a restricted diet, but not a regulation of activities.  As stated in Camacho, the phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Here, the evidence of record simply does not show that Veteran's occupational and recreational activities had been restricted by any medical provider.  To the contrary, the Veteran has been advised to exercise to control his type II diabetes mellitus.   Therefore, the Board finds that a higher initial evaluation is not warranted for the Veteran's type II diabetes mellitus.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366  (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).






ORDER

Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


